SCHOTT, Judge.
This is an appeal from a judgment dismissing the suit of Dorothy Rawley Davis in which she asserted that the January 9, 1976, last will and testament of decedent was invalid. The will was in the form authorized by LSA-R.S. 9:2442 and the issue is over the notary’s use of a scribbled set of circles or swirls on the superscription instead of a legible signature as he had used when he took his oath as a Notary Public several years before the will in question was written.
Copies of the document indicate clearly that the scribble used by the notary on this will is not the same as the signature he used on his oath and on other documents which appellant placed in evidence. However, the notary testified he signed the will with scribbled swirls and on other occasions in his career he used such a signature. In evidence and supporting this testimony are copies of documents executed by the notary in March of 1976 in which he used similar scribbled swirls as a signature.
Appellant has cited no authority for the proposition that a notary’s signature cannot be changed or that some official action must be taken by a notary before he can use a signature different than the one which he originally affixed to his oath of office. The trial judge’s conclusion that the scribbly swirls were sufficient to constitute a signature under the statute is supported by Succession of Butler, 152 So.2d 239 (La.App. 4th Cir. 1963), although that case was handed down prior to the 1964 amendments to R.S. 9:2442 and 2443.
Accordingly, the judgment appealed from is affirmed.
AFFIRMED.